TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00520-CV


David Mohr, Appellant

v.

Karl Maley, Appellee




FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
NO. 8285, HONORABLE BENTON ESKEW, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant David Mohr and appellee Karl Maley have notified this Court that they no
longer wish to pursue this appeal and have filed a joint motion to dismiss the appeal.  We grant their
motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a).

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Dismissed on Joint Motion
Filed:   February 24, 2010